Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 4 is directed to a, “surface treatment agent for a thermally-conductive filler.”  This entire recitation is one that outlines an intended use for the compound(s) set forth in claim 1.  MPEP 2112.02 provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  Accordingly, claim 4 is tantamount to a compound claim of precisely the same scope as claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al., WO 2017/115679.  U.S. Patent Application Publication No. 2020/0123327, a pre-grant publication of U.S. Application Serial No. 16/066,238 is believed to have an identical disclosure given its status as a National stage application of the aforementioned international disclosure and is used as a faithful translation of the WIPO document into the English language.  All citation of teaching location will be those for the U.S. publication.
	Applicants are referred to Synthesis Example 4 where there is summarized the preparation of a compound anticipatory of claims 1, 3, and 4.  It is noted that there are actually 24 repeating dimethylsiloxane repeat units insofar as the residue repeating 8 times is a trisiloxane.  (This rather odd way of connoting the structure of the linear siloxane chain is believed to be borne of the fact that hexamethylcyclotrisiloxane is employed as a precursor from which the linear chain is derived.)
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino, U.S. Patent # 7,692,032.
Applicants are directed to the third and fourth structures depicted in column 4.  The Examiner is congnizant that the chains depicted as pendant from the cyclosiloxane ring are polysilanes but the Examiner submits that this is clearly due to a typographical omission.  Indeed, the compounds in formula 4 are intended to be exemplary of the compounds encompassed within formula (1) in column 2 and, in this context, the variable R2 is defined in at least some permutations as connoting a “siloxy”, or a triorganosiloxy-terminated diorganosiloxane moiety according to formula (2).
	As an aside, this document does contemplate the utilization of the anticipatory compounds as treating agents for thermally-conductive fillers as indicated under the heading DISCLOSURE OF THE INVENTION.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino, U.S. Patent # 7,692,032.  While the Examiner concedes that this disclosure fails to exemplify a compound adhering to the limitations of the structural description accompanying formula (1), that formula does embrace embodiments wherein there are a plurality of trialkylsiloxy-terminated polydialkylsiloxane chains grafted to the cyclosiloxane skeleton.  Hence, similar compounds to those depicted in the third and fourth structures in column 4 but featuring more than one pendant dialkylsiloxane chain with 20 repeat units would be prima facie obvious.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






February 24, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765